o Co SS DH AH FF WY YP =

BO Bw BH DN HR KPO KR BRO Rm mmm et
oo Ss DH TH & |S HO S&H OD OO CO TI DR rn FBP WH HHO KH CO

Case 4:18-cv-01044-HSG Document 206 Filed 06/09/19 Page 1 of 4

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attomeys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, as trustee for the estate ) Case Number: 4:18-cv-01044-HSG-JCS
of TECHSHOP, INC., )
) TECHSHOP’S TRIAL BRIEF RE:
Plaintiff, ) ADMISSIBILITY DISPUTE/SLIDES
)
Vs. )
) Trial: June 3, 2019 8:00am
DAN RASURE, et al. ) Judge: Hon. Haywood S. Gilliam, Jr.
)
Defendants. )

 

 

 

Plaintiff Doris A. Kalein, as trustee for the estate of TechShop, Inc. (hereinafter,
“TechShop”), in accordance with the Court’s Scheduling Order and Standing Civil Pretrial and
Trial Order, files this motion re: admissibility dispute/slides.

DISCUSSION

Dr. Bunger

Essentially, the issue with Dr. Bunger’s proposed slides is the same issue scheduled for
voire dire on Monday morning, i.e., is Dr. Bunger’s proposed “expert” testimony admissible in
whole or in part and, even if so, should it be excluded in whole or in part?

As disclosed by Defendants, the proposed Bunger testimony/slides falls into four areas
(see Slide 3): 1) alleged “negative brand equity” ; 2) that “2.0” is “an important consideration in

a branding context”; 3) that “tech” and “shop” are common in makerspaces/generic terms; and 4)

Page 1 of 5

 
oOo © NN DWN OA S&F WW WH =

NM DN BR NO BR KOO KR BRD BRD OO Ome ees
oN DN NW FF WY NH &|& CF O SB HN DBD A FP WH LH —]— SO

 

 

Case 4:18-cv-01044-HSG Document 206 Filed 06/09/19 Page 2 of 4

that lost licensing revenue is not “an appropriate model for determining the value of the
TechShop brand”.

Dr. Bunger is not an attorney and does not hold himself out as a licensing, damages,
statistics, trademark, or likelihood of confusion expert., etc. Instead, Dr. Bunger’s background
and training is in marketing and he claims expertise in “branding” and “brand value/brand
equity”.

TechShop objects to Dr. Bunger’s proposed slides on a variety of grounds as follows:

Relevance, Confusion/Prejudice to the Jury

At base, TechShop objects to all of Bunger’s proposed testimony/slides on the grounds of
relevance. The issues before the Court are: 1) whether the TechShop trademarks are valid; and
2) if TechShop was damaged by Defendants’ unauthorized use of the marks and, if so, how
much? None of Bunger’s proposed testimony addresses these issues. Regardless of whether
TechShop’s “brand equity” went up or went down, etc., that has no bearing on whether the
marks are invalid or whether TechShop was damaged and, if so, how much.

Indeed, as defined by Dr. Bunger, “brand equity” focuses on what consumers would be
willing to pay for a product/service from one provider as opposed to another, not, e.g., what a
hypothetical license to the marks in suit would be worth. Indeed, by focusing on consumers, Dr.
Bunger misses the point of focusing on the status of the alleged infringer (i.e., Defendants) in a
hypothetical negotiation.

Not “Expert” Opinion/Irrelevant

Slides 28-32 consist of Dr. Bunger’s views on the distinctiveness of “TechShop” v.
“TechShop 2.0”. Again, Dr. Bunger does not offer that he has any specialized training or
expertise in this area or any way that his opinion will be helpful to the jury. The jurors are in just
as good a position as Dr. Bunger to reach conclusions in this regard and Dr. Bunger is not an
“expert” in this regards. At base, this appear to be an effort to offer “expert” likelihood of
confusion testimony.

Hearsa

Page 2 of 5

 
Oo *F® SN DBD nH FH WD NH —

Bw NM Bb BK BO KO RB NO ROO Om ll tet
oO NN OW FF WW NY &|K§ CT OO CBC DQ HR A BP W NO KK OS

 

 

Case 4:18-cv-01044-HSG Document 206 Filed 06/09/19 Page 3 of 4

The Bunger slides are filled with simply hearsay and, in that regard are
inadmissible/should not be shown to the jury. For example, Slide 18 includes a hearsay claim
that TechShop was a “Ponzi scheme”. The prejudicial value of such claims outweighs their
probabtive value, if any. See FED.R.EvVID. 703.

Alleged “Genericness”

Slides 33-35 include Dr. Bunger’s claims that “tech” and “shop” are generic, etc. This is
both irrelevant and likely to result in confusion/prejudice of the jury.

Of course, when considering genericness, the trier of fact must consider the trademark as
a whole, not the constituent parts. See, e.g., Committee for Idaho’s High Desert v. Yost, 92 F.3d
814, 821 (9" Cir. 1996) (“The district court was clearly correct in evaluating the genericness of
the of the name as a whole, rather than looking to its constituent parts individually.”). Further,
the actual test for genericness is whether the “primary significance of the term in the minds of
consuming public is not the product but the producer.” See Elliott v. Google, Inc., 860 F.3d
1151, 1156 (9" Cir. 2017); Anti-Monopoly, Inc. v. General Mills Fun Group, Inc., 684 F.2d
1316, 1319 (9" Cir. 1982).

Here, Dr. Bunger only offers that in his view, “tech” and “shop” are generic, not the
trademarked term “TechShop.” With regard to “TechShop”, Dr. Bunger offers nothing such as
survey data, etc. to indicate that the “primary significance” of the term is the product/service and
not the producer. Even to the extent Dr. Bunger did so, his report does not disclose sufficient
facts or data from which such a conclusion could be reached, such as a survey.

Slides 38-41

Slides 38-41 includes Dr. Bunger’s claims regarding whether foreign licenses are a “valid
measure” of “brand value”. Again, “brand value” is simply not relevant to this case. Moreover,
Dr. Bunger is not offered as a legal expert or a damages or licensing expert. Thus, he is both
incompetent to offer opinions in this regard and his opinions are irrelevant. The only relevant
issue is whether TechShop was damaged by Defendants’ unauthorized use and, if so, how much?

Dr. Bunger offers nothing in this regard.

Page 3 of 5

 
mo Oo NN DBD OH Be WD BO —

Nw Bw HN NY WHY NO DN DR NO mm me ee et
So ~s DA WA & Ww NO KSH& DS OO OW IN HD A BP WH NO KK OO

 

 

Case 4:18-cv-01044-HSG Document 206 Filed 06/09/19 Page 4 of 4

Sufficient Facts or Data/ Reliable Application to Facts/Data

Of course, any expert opinion must be based on sufficient and sufficiently reliabel facts
or data and the expert must reliable apply principle to those facdts or data in forming a
conclusion. That did not occur here because, inter alia, Dr. Bunger never considered Mr.
Rasure’s own contemporaneous offers to license the marks in suit.

Defendants’ Closing Slides

The parties are strictly enforcing this Court’s Standing Order requiring disclosure of
slides/exhibits by Noon the day before they are offered. At 2:39pm on Sunday, June 9,
Defendants first disclosed their closing slides. Given the press of researching and drafting this
brief, TechShop has not had an opportunity to review them but, assuming closing arguments are
held on Monday, June 10, their disclosure was untimely and, on that basis, TechShop objects.
To the extent hat closing arguments are held on Tuesday, June 11, TechShop remains willing to
work with Defendants on an appropriate disclosure schedule.

CONCLUSION

For the reasons set forth above, the proffered slides/testimony should be excluded.

    

Respectfully submitted,

 

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

Page 4 of 5

 
